-ÉEPUBLIQUE DE GUINEE
“IOCIETE MINIERE DE DINGUIRAYE

| CONVENTION
+: DE BASE

l- : ‘ MAI 1990

_Lerusuque DE GUINEE
“PCIETE MINIERE DE DINGUIRAYE

7

' DO ot. de
IS CCE SCES TE

va

Û
1

=

ET

'

CONVENTION DE BASE

m
TC

:
1 j'Annexe 1: STATUTS DE LA SOCIETE MINIERE DE DINGUIRAY]
: (SMD)

Annexe 2: LE DOMAINE MINIER DE LA ZONE DE DINGUIRA Yi

LD

1 : MAI 1990

Oslo, Munkedamsvein 45 D et dûment représentée aux fins des présentes par son
Directeur Général M. Trygve KROBPELIEN en vertu des pouvoirs à lui délégués

Tu -1-
(1
CONVENTION DR BASR
|
ill
D ER:
fl
—L - le Gouvernement dela République de Guinée représenté par le Commandant
F Mohamed Lamine TRAORE, Menbre du CARN, Ministre des Ressources Naturelles et
| de l’Environnement, (ci-après désigné le “GOUVERNEMENT” )
ET :
F 7 La Société DELTA GOLD MINING LTD., (ci-après désignée "Df"), Société créée
l selon les lois de Jersey ayent son siège social à Jersey, 31 Broad Street,
—Ù Saint Helier, et dûment représentée aux fins des présentes par son Président,
dl M. Trygve KROËPELIEN en vertu des pouvoirs à lui délégués
ii] (Le GOUVERNEMENT et DGM étant ci-après désignés collectivement les "PARTIES" ).
5]
É L 7 La Société KENOR 4/5, Société de droit norvégien ayant son siège social à
|

TJ

f - Lu Société SEREM, Société de droit français ayant son siège social au 39, Quai
André Citrôüen. 75 @15 PARIS et dûment représentée par M. Gérard VINCENT en

-Ù vertu des pouvoirs à lui délégués

1 (agissant pour garantir les obligations de la Société LGM) | SN

L ue TR

PREAMBULE

Attendu que le Gouvernement de la République de GUINEE, PRECOMA et FAMA ont
signé un Protocole d’Accord en date du 21 Mars 1984 (ci-après désigné “LE.
PROTOCOLE D'ACCORD") pour réaliser des travaux de recherches et d'exploitation
de l'or, du diamant et des minéraux associés dans la Préfecture de Dinguiraye
(ci-après désigné le “PROJET").

Attendu que PRRCOMA a transféré ses droits et obligations résultant du PROTOCOLE
D'ACCORD à A/S KLAVENESS CHARTERING et PRECO A/S et que KLAVENESS, PRECD et
FAMA ont constitué la Société DINGUIRAYE GOLD MINING LTD. dont le nom par la
suite a été changé en DELTA GOLD MINING (D) à Jersey (Royaume Uni) pour
détenir leurs droits dans le PROJET.

responsabilité et en accord avec le
technique au BRM.

Attendu que KLAVENESS et PRECO ont cédé leur participation dans DGM à la Société
KENOR 4/5.

Attendu que le capital de DOM se répartit au jour de la signature des présentes
come suit :

— société KENOR A/S 56,9 x
— société SEREM 42.8 %
- le Directeur général de KENOR A/S 8.3 %

Attendu que les travaux de recherche engagés dans le cadre du PROTOCOLE D'ACCORD
ont permis de mettre en évidence un gisement économiquement rentable.

Éttendu que le Gouvernement de la Guinée et la Société DOM, en vertu de
l'article 24 du PROTOCOLE D'ACCORD, ont Convenu de substituer au PROTOCOLE
D'ACCORD une Convention de Base déterminant les droits et obligetions des
parties en matière de recherches et d'explcitation des gisements d'or. de
dismant et de minersux associés.

Attendu que le Gouvernement de la Guinée déclare et affirme que la Convention de
Bese ne pourra être affectée par une modification du droit interne guinéen et
aucune modification dans la situation juridique de DGM ne pourra affecter les
obligations de celle-ci vis-à-vis de la Guinée et de SD.

Attendu que le GOUVERNEMENT déclare et affirme qu’il prendra les dispositions
nécessaires pour que l'approbation de la présente CONVENTION intervienne dans

itendu que les parties acceptent et déclarent que F présent Préambule fait

Fartie intégrante de la présente Convention. & :
HE TA À |

LEP
L.

ssl 0

; = 1
ET

! 23. = !
17

CS Den

ET

ARTICLE I - OBJET

La CONVENTION a pour objet de définir les conditions des opérations de recherche
et d'exploitation d’or, de diamant et tous autres minéraux associés tels que
définis à l’article VII menées en GUINER par les PARTIES à l’intérieur de la
.Concession minière visée à l’article VIII ci-après.

Les minéraux non mentionnés dans cette Convention feront l’objet de négociations
séparées avec le GOUVERNEMENT conformément aux dispositions du code minier en
vigueur, étant entendu que la SOCIETE MINIERE DR DINGUIRAYE en abrégé “SMD"
bénéficiera en tout état de cause d’un droit de premier refus pour engager des
travaux de prospection et d'exploitation sur ces minéraux. Le droit de premier
refus sera exercé par la SMD dans un délai raisonnable,

Toutes dispositions des lois et réglements en vigueur qui seraient en
contradiction avec les dispositions de la CONVENTION ne sont pas applicables à
la SOCIÉTÉ visée à l’article I] ci-après et ne pourront pas lui être appliquées.

ARTICLR I] - SOCIKTE D'EXPLOITATION
La Société DGM et le GOUVERNEMENT procèderont à la constitution d’une Société
d'Economie Mixte qui sera régie par les dispositions de la présente CONVENTION

et des STATUTS ci-après annexés (ci-après désignée la "SOCIRTE") et la
législation en vigueur.

La dénomination sociale de la SOCIETE sera “SOCIETE MINIERE DE DINGUIRAYE en
abrégé {SMD)".

Son siège social sera établi à OONAKRY.

Les Statuts de la SOCIETE joints en Annexe 1 de la CONVENTION seront signés en |

même temps que la CONVENTION. . _— } Î
É, Tr

.
Le Capital de la SOCIETE est fixé à UN MILLIARD TROIS CENTS MILLIONS DE FRANCS
GUINEENS - 1.300.000.090 FG (contre-valeur de 2 M. US$) et sera divisé en 2.000
actions de valeur égale souscrites come suit :

— 1.006 actions “A” correspondant à 50 % du Capital seront souscrites par le
GOUVERNEMENT en contrepartie de la mise à disposition de la SOCIETE des
titres miniers et du bénéfice du régime fiscal de longue durée. ‘

—.1-000 actions “B" correspondant à 50 % du Capital seront souscrites par la
société D en contrepartie d'un apport à due concurrence des travaux de
recherche. Le solde des dépenses engagées pendant la période de recherche
sera inscrit en créance dans les comptes de la SOCIETE et remboursé à des
conditions qui seront définies d'accord parties.

Le Capital initial de la SOCIETE sera augmenté en fonction des nécessités de
l'exploitation par décision commune des deux PARTIES.

Sous réserve de l’accord préalable du GOUVERNEMENT :

- Le société DGM pourra librement céder tout ou partie de ses actions “B"
de la SD aux Sociétés possédant son capital au jour de la signature de la
présente convention.

- Les actionnaires "B" pourront librement céder entre eux leurs actions.

- Chaque actionnaire "B" pourra librement céder tout ou partie de ses actions
à une société affiliée. Par société affiliée on entend toute société contro-
lée. contrôlant ou sous le même contrôle que l'actionnaire “B" cédant, le
terme contrôle signifiant la propriété de 59 % au moins des droits de vote
&ux Assemblées d’actionnaires. : -

Cette approbation sera demandée-par écrit et le GOUVERNEMENT disposera d’un
délai de 30 jours à partir de la date de réception pour répondre. Faute d’une
réponse dans ce délai, l'actionnaire "B” pourra céder ses droits sans autre
avis.

- Chaque actionnaire “B" pourra céder tout ou partie de ses actions à un tiers
sous réserve de l'approbation du GOUVERNEMENT. Cette approbation sera deman-
dée par écrit et le GOUVERNEMENT disposera d'un délai de 2 mois à partir de
la date de réception pour répondre. Faute d’une réponse dans ce délai, l’ac-
tionnaire “B" pourra céder ses droits sans autre avis. Si le GOUVERNEMENT
refuse d’agréer la cession envisagée, il s”engage à racheter ou faire rache-
ter par la SOCIETÉ aux mêmes conditions, les actions a ‘actionnaire “B"

envisage de céder. J T L ?
. { l
Cr nn res |

a

-5-

KENOR et SEREM s'engagent. chacune en ce qui la concerne, à informer préala-
blement le GOUVERNEMENT de toute cession d’ections de DGM et à faire reprendre
par le (8) cessionnaire (s) desdites actions les engagements qu’elles ont
contractés aux termes de la présente convention.

Le GOUVERNEMENT pourra librement céder tout ou partie de ses actions à toute
Institution Guinéenne qu’il contrôle directement. Toute cession d'actions “A” à
des tiers sera soumise préalablement à un droit de préemption dont les modalités
sont définies dens les statuts ci-après annexés.

ARTICLE 1 - ADMINISTRATION DK LA SOCIETE

La SOCIETE sera administrée par un Conseil d‘Administration de 8 membres dont

‘quatre seront désignés par l’Assemblée des Actionnaires sur proportion des

actionnaires “A“ et quatre sur proposition des actionnaires ‘B".

© La durée du mandat des Administrateurs s8rà de deux äns. Leur mändat 3éra To:

renouvelable.

Le Conseil d'Administration se réunira au moins deux fois par an et chaque fois
que cela sera nécessaire. Le quorum des réunions sera de 4 membres présents dont
au moins un administrateur représentant chaque catégorie d’actions.

Le Président du Conseil d'Administration sera choisi parmi les Administrateurs
représentant les actionnaires “A”.

Le Vice-Président du Conseil d'Administration sera choisi parmi les Administra-
teurs représentant Îles actionnaires “B".

Le Conseil d'Administration nommera un Directeur Général chargé d'assurer la
direction et la gestion de la SOCIETE sur proposition des Administrateurs
représentant les actionnaires “B”. l

Le Directeur Général sera assisté dans l'exercice de ses fonctions par un
Directeur Général Adjoint nommé sur proposition des Administrateurs représen-
tant l’Actionnaire “A'. Le Directeur Général et le Directeur Général Ad
ccliabereront étroitement pour assurer uns Direction efficace et harmsr:euse
de le SOCIETES. :

Les statuts ci-arrès annexée définissent les pouvoirs respectifs du Président.
du Vice-Président, du Directeur Général et du Directeur Général Adjoint.

Le Censeil d'Administration prendra ses décisions à la majorité ne ées voix.
L —
j
Î

CT

Pour assister la Direction de la ‘SOCIETE et assurer une exploitation optimale, :
la SOCIETE conclura avec DGM un contrat d’assistence technique aux termes du-
quel D mettra à la disposition de la SOCIETE le personnel expatrié d’encadre-
pi et de Direction et fournira à la SOCIÉTÉ des prestations d'assistance
technique.

En contrepartie, DGM facturera à la SOCIRTE le personnel] mis à sa disposition
à 8on coût de revient et recevra pour l’assistance technique une rémunération
déterminée conformément aux dispositions du contrat d'assistance technique.

ARTICLE _V - INFRASTRUCTURES

La SOCIRTE s'engage à réaliser les infrastructures nécessaires à ses programmes
de prospection et d'exploitation.

Les PARTIES examineront. en outre, les conditions dans lesquelles pourront être
réalisées des infrastructures additionnelles.

BRTICLR VI - INVESTISSEMENTS

La SOCIETE réalisera les investissements nécessaires à l'exploitation du où des
gisement (s) dont la mise en exploitation aura été décidée par son Conseil
d'Administration. À cet effet, la SOCIETE procèdera aux achats ou locations des
matériels et équipements nécessaires à son fonctionnement.

Les PARTIES auront la faculté d’avancer ou de faire avancer à la SOCIETE les
fonds nécessaires à l‘investissement de mise en exploitation.

Au cas où une PARTIE ne particeperait pas audit financement. elle ne s'opposera
Pas à ce que le remboursement des avances consenties par les autres PARTIES soit
décidé par le Conseil d'Administration prioritairement avant toute distribution
de dividendes. : °

Les avances des PARTIES seront effectuées en monnaie convertible et reuboursées

dans la mème monnaie dans les délais les plus courts possibles compatibles avec

l’éconcmie du projet. Les sommes prêtées porteront intérêt ; le taux d'intérêt

sera le LONDON iNTERBANK OFFERED RATE + 1 point. LI >)
ÿ. T* nr
f

i
27

La SOCIETE pourra solliciter en cas de besoin le support du GOUVERNEMENT pour
obtenir des financements des Organisations Internationales Pour la réalisation
des projets, en particulier pour les infrastructures.

La SOCIETE procèdera à 1-ouverture d'une ou plusieurs mines: La production de la

SOCIETE pourra se Composer d’or, de diamant et de minéraux associés (argent,
cuivre, plomb): °

Chaque PARTIE aura le droit d'acheter, au prorata de son Pourcentage de partici-
pation dans le capital de la SOCIETE, l'or brut ou raffiné produit par la
SOCIETE à une valeur réduite qui sera déterminée come suit :

Le prix d'achat des PARTIES sera le prix réajusté tel que déterminé ci-dessus
étant entendu que les droits de sortie seront acquittés directement par la
SOCIRTE sur la base des paiements effectués par les acheteurs, diminué des ré-
ductions suivantes qui seront basées sur le prix mondial de l'or tel qu'établi
par le fixine de Londres au jour de livraison :

US$ 350 ou moins 3%
US$ 350.01 à 400.08 75%
USS 400.01 et plus 7%

Le comercialisation de l'or produit sera assurée par la SUCIETE en Dollars

Américains ou autre monnaie librement convertible et muzsellement convenue,

conformément aux dispositions citées ci-dessus. Les prises reconnaiesent et
conviennent que priorité sera accordée au remboursemsnt de tout prêt contracté _
par la SOCIRTE. ee LE. !

a\
es
J'ÉSStsue ah

$

|

si

ET

( 5
ET EE

Les travaux d’exploration seront réalisés sur le domaine ninier défini entre les
PARTIES, dénommé Zone DINGUIRAYE et décrit en Annexe 2 à la CONVENTION.

La Société procèdera au 31 Décembre 1991 à une première réduction de 554 Km? du
domaine minier dénommé Zone DINGUIRAYE totalisant une superficie de 3.554 Km?
décrite en Annexe 2 de la présente Convention.

Ensuite, au 31 Décembre 1992, la société procèdera à la rétrocession définitive
de 58 % de la superficie restante pour arriver à la superficie de 1.508 Km°
constituant les 5 blocs à définir faisant l’objet de la Concession. La Société
devra soumettre un programme d'exploration et le budget correspondant sur les
zones conservées et remettre aux autorités minières les documents et résultats
relatifs aux zones rendues.

Le GOUVERNEMENT s "engage à octroyer à la SOCIETE une concession minière
exclusive et irrévocable pour l'or, le diamant et les minéraux associés. Cette
Concession qui comptera 5 blocs distincts au maximum sera d'une superficie
totale de 1.500 Kn°. Elle sera entièrement située à l’intérieur de la Zone de
DINGUIRAYE.

Le périmètre de chacun des blocs sera défini par les coordonnées géographiques
de ses sommets tels que déterminés dans le ou les rapports de faisabilité et
devra figurer sur une carte à 1/200.006 ou. si possible, sur une carte à plus
grande échelle qui sera annexée au document institutif de la concession et fera
partie intégrante de la CONVENTION.

À l'intérieur de cette concession, la SOCIETE aura le droit exclusif de procé-
der à la recherche, à l'exploitation et à la vente de l'or, du diamant et des
minéraux associés, ainsi que le droit d'acquérir ou de construire toutes usines.
installations. matériels et machines se rapportant à ces activités et de prendre
toutes mesures jugées nécessaires pour permettre une bonne exploitation de la
Concession.

Cette Concession aura une durée de 25 ans et sera renouvelable aux mêmes condi-
tions pour une période de £ ans et, ensuite, par périodes successives de 5 ans

à négescier entre les PARTIES.

Cette Concession est accordée, exempte de toutes redevances et charges de quel-
que nsture qu'elle soit à l’exception de celles énumérées à l’article XVII ci-
dessous. : ‘

La SOCIETE pourra abandonner une ou plusieurs parties de la superficie concédée
en donnant un préavis par écrit au Ministère chargé des Mines spécifiant la
superficie à abandonner et la date à laquelle l'’abandon FE effectif.

ÿ. TH
_ -g-

LL Une fois définis les 5 blocs d'exploitation totalisant 1.508 Km®, le reste du
‘ périmètre de la Zone DINGUIRAYE fera retour au domaine public guinéen.

Si des terrains mis en valeur, des immeubles, des bois de construction ou

d’autres sources de matériaux, des voies d’eau ou d’autres moyens matériels sont
ni situés dans le périmètre d’exploitation et appartiennent à des tiers ou à des
L collectivités, la SOCIETE aura à charge d’indemniser les intéressés conformément
es aux textes et réglements en vigueur en matière domaniale.

—— ARTICLE IX - AUTRES RRCHERCHRS

f En vue de participer au développement de l’activité minière en Guinée, la
SOCIETE aura ls possibilité de demander d’autres permis de recherches en dehors
7: de la Concession et le GOUVERNEMENT en facilitera l'octroi dans la mesure des
| disponibilités et à des conditions à définir. Ces nouvelles activités seront
soumises aux dispositions du code minier en vigueur.

BRTICLE _X - OBLIGATIONS DU GOUVERNEMENT

i Le GOUVERNEMENT prendra en tant que de besoin toute mesure garantissant, dans
l'intérêt des PARTIES, que la SOCIETE pourra accomplir ses opérations sans
empêchements ni obstacles quelconques. sous réserve du respect des dispositions

de sécurité publique. 4 cet effet le GOUVERNEMENT fournira au personnel de la
SOCIETE. aux agents non guinéens et entrepreneurs travaillant pour elle, tous

R les documents et visas nécessaires pour leur permettre d'entrer ou de quitter la
ss GUINEE et de voyager à l’intérieur de la GUINEE, à condition que ce personnel ne
l° trouble pas l’ordre public et qu’il s'engage seulement à exercer l’activité

—— économique résultant de ses fonctions. à l'exclusion. en particulier de toute
activité politique et commerciale.

Les agents non guinéens de la SOCIETE et ceux des entrepreneurs travaillant peur
#lle. accompagnés de leur famille, pourront faire entrer en Guinée leurs meubles
et effets personnels en franchise de droits de douane et autres droits d'entrée
conformément aux dispositions réglementaires en vigueur. Cependant la vente de
“es biens zereonnels ne sers pas autorisée sas une éciaration préalabie av
service des Duanes et sans le paiemenz des droits e-: taxes applicables.

Ledit perscnnel et leur famille ne seront pas empêchés de quitter le territci
guinéen avec les biens leur ap EX moins qu'ils n’éient a le 1e

pénale guinéenne. LR:
me SP TxÀ
EX

i

Pour tous les emplois ne nécessitant aucune spécialisation,
exclusivement la main-d'oeuvre guinéenne. Elle recrutera cette main-d'oeuvre
conformément à la réglementation du travail en vigueur en GUINES.

Pour tous les emplois nécessitant une spécialisation, la SOCIETE devra utiliser
en priorité, à égalité de compétence et de qualification, les ouvriers, les
agents de maîtrise et les cadres guinéens conformément à la réglementation du
travail en vigueur en GUINEE.

‘a SOCIETE assurera ou fera assurer la formation professionnelle et technique du
personnel guinéen afin: de faciliter son accession à tous les niveaux dé respon-
sabilité en rapport avec ses capacités.

La SOCIÈTE s'engage à mettre en oeuvre un programme de guinéisation du personne]

aussi précis que possible et dont les objectifs seront arrêtés d’un commun
accord avec le GOUVERNEMENT.

L ‘ .

La SOCIETE s'engage à recourir en priorité pour la réalisation de son programme
d'investissement aux fournitures de matériaux et produits ou aux services .

Proposés par les industries, producteurs, entreprises et Sous-traitants de droit
£Zainéer à égalité de qualité, de quantité, de prix de délais et de conditions de
vente et de livraison avec les fournitures et services disponibles à l'étranger.

La SOCIETE s'engage à protéger l’environnement et à reboiser les terrains uti-
lisés en fin d’exploitation.

Tous les biens, matériels, équipements, matières premières, y compris carburants
et lubrifiants importés par la SOCIETE et ses Entrepreneurs destinés à l’explo-
ration et à l'installation d'origine complète ainsi qu'à ses extensions bénéfi-
cieront d’une exonération totale de tous droits de douane LT d'entrée.

V. TAB

ü
-li-

à, :

F5 des BE
Tous les biens, matériels, équipements de remplacement et prod ts assimilés
(c'est-à-dire tous les biens de Consommation) importés par la SOCIETE et ses
Entrepreneurs destinés à l'exploitation acquitteront les droits de douanes et
taxes d'entrée conformément à la législation douanière en vigueur à la date de
signature de la CONVENTION.

Par dérogation aux dispositions du paragraphe précédent, ces droits de douane
et taxes ne seront pas acquittés pendant les deux (2) premières années
d'exploitation. ‘

BRTICLR XVI - DROITS DR SORTIR

La SOCIETE paiera une taxe à l'exportation de 5 % sur la base du prix FOB
Conakry .

fl ARTICLR XVII — IMPOTS SUR LR BENRPICR

à La SOCIBTE paiera un impôt sur les bénéfices.
il Pour la détermination du bénéfice avant impôt, la SOCIETE pourra déduire de ses
LD revenus l’ensemble de ses charges et notamment :

a) les intérêts et autres dépenses relatifs aux fonds que les PARTIES aurent
; mis ou fait mettre, par emprunt ou autrement. à ia disposition de la SOÛ:87
i soit au titre des travaux de recherche, soit au titre de l’exploitation :

La

les charges d'exploitation telles que les frais généraux, les provisions
Four anortissement, conformément au tableau annexé. des installations.
usines, bâtiments. matériels et autres actifs de la SOCIETE (pour le caisul
ñe ces amortissements la SOCIRTE sera autorisée à réévaluer ses actifs en
fonction de l’évolution de la Situation économique locale et selon la régle-
mentation en vigueur), les charges financières, les tates. droits de douane
et toutes charges similaires, ainsi que tous les frais engagés avant le
début des activités d’exploitatior de la SOCIETE :

le partie des bénéfices après impêt effectivemez- réinvestie, quelis 4
ns soit la manière, sous réserve du respect des dispositions du plan con;
| l ble guinéen ;

LC]

d) les créances douteuses, pertes de change et tcutes dépenses de la SOCTETE
| conformes à l'objet social ;

| e) loyers, impôte à l'exception de l'impôt sur les bénéfices. intérêts et

il pertes de toutes sortes y compris accidents. vertes. abandon ou vieillis-
nn] sements des biens, pertes relatives à des opérations de chhnge ; T #

< LA . ; R
L |
L

+

Le

|;
. - 12-

£) traitements, salaires et tous frais relatifs au personnel de la SOCIRTE
Y compris les dépenses de sécurité sociale et avantages en nature fournis
aux employés tels que logement, nourriture ;

£) toutes contributions d'intérêt public faites par la SOCIETE en Guinée ;

h) toutes dépenses de la SOCIETE dans de nouveaux programmes de recherches ;
i) pertes d'exploitation de la SOCIRTE conformément à un planning d'absorp-
tion de pertes antérieures établi d'accord parties ;

3) toutes provisions pour reconstitution de gisement conformément à la régle-
nentation en vigueur ;

k) dépenses relatives'à la formation du personnel ;

© 1) la SOCIRTE paiera ün impôt sur les bénéfices calculés au taux de % % eur
les bénéfices avant impôts tels qu'ils sont définis ci-dessus en tenant
compte des déductions énumérées de a) à k). l

Cinq pour cent (5 %) des bénéfices nets après impôts seront versés à la réserve
légale jusqu'à ce que le fonds de réserve atteigne une somme égale à 15 % du
Capital Social. La SOCIETE peut constituer des réserves facultatives, ordinaires
ou extraordinaires.

Le bénéfice après constitution des réserves sera réparti entre les actionnaires

Lu au prorata de leurs participations respectives aû Capital pour autant que la
i] trésorerie et la politique de remboursement des avances d'actionnaires visée
ñ à l'article VI ci-dessus le permettent.

La part des bénéfices qui revient aux actionnaires “B" sous forme de dividendes
n'est redevable d'aucuñ impôt ou taxe et peut être transférée librement au cours
officiel dans les pays des actionnaires “B" sans taxe supplémentaire pour
l'obtention des devises.

eue

La SOCIETE sera pendant l'exploitation de ia Concession libérée et exonérée de
toute contribution, charge, impôt, taxe, droits, commission, charges existantes
Qu qui seraient créées ultérieurement à l'exception des taxes prévues dans la
présente Convention. 1l en sera de même pour les entrepreneurs et les
sous-traitants pendant li"installation des chantiers et les constructi
seulement pour leur activité dans le cadre de cette opération.

if:

if

=

1

et

(es ÊT- TE

Es

=

=

4

cr Ens es er e

CT

L'impôt sur les traitéments et salaires dû par le personnel non guinéen de la
SOCIETE et des Entrepreneurs travaillant pour la SOCIRTE dans le cadre de la
CONVENTION, ne s'appliquera qu'à la partie du salaire effectivement payée en
GUINEE. :

Le personnel non guinéen de 1a SOCIETE ainsi que celui des Entrepreneurs
travaillant pour elle dans le cadre de la CONVENTION, ne sera Peas soumis à la
législation guinéenne en matière de sécurité sociale, et en conséquence,
l'employeur ne payera pas la cotisation patronale pour cette catégorie de

" travailleure.

La SOCIETE sera exonérée totalement de la taxe d'apprentissage étant donné qu’en
vertue de l’article XII de la CONVENTION elle organisera elle-même 1’apprentis-
sage.

La SOCIETE sera exonérée des droits d'enregistrement et de timbre dus lors de la
création de la SOCIETE et de toute augmentation de Capital éventuel.

La SOCIETE payera la taxe unique sur les véhicules à l'exception des engins de
mines et de carrière.

À l'exception de ce qui a été énuméré plus haut, et dans les limites de ce gui a
été dit plus haut et en particulier les dispositions de l’article XV, le GOUVER-
NEMENT accorde par la CONVENTION à la SOCIETE, à DGM et aux actionnaires de DM
relativement aux opérations de ces derniere avec la SOCIETE, franchise complète
de tous impôts, taxes fiscales, droits, prélèvement, centimes additionnels,
droits de douanes, droits d'entrée et de sortie, taxes statistiques, redevances
et autres charges de quelque nature que ce soit (qu’elles soient destinées au
budget général ou à un budget régional ou à un budget d’une collectivité locale
ou à un budget d’une administration publique quelconque ).

ARTICLE _XIX - GARANTIES

Le GOUVERNEMENT pendant la durée de 12 CONVENTION ne prevoçuera ou n'édictera à
l'égard de la SOCIETE aucune mesure impliquant directement ou indirectement une
modification défavorable aux dispositions en vigueur en matière de législation
et de réglementation des sociétés, notamment en ce qui concerne la constitution,
le fonctionnement, la dissolution, la liquidation des sociétés, les droits er
conditions de cession des actions et des parts et d’une manière générale
l’ensemble des rapports entre sociétés et actionnaires.

Les capitaux investis en GUINEE jouiront de la protection et de, la sécurité dans
le cadre et le respect des règlements. / Tr
ar
- 14-

Les régimes juridique, économique, fiscal, financier et douanier applicables aux
activités de la CONVENTION sont stabilisés à la date de sa signature et ce
pendant toute sa durée.

Toutefois, 8i la législation et la réglementation en vigueur à un moment donné
étaient moins contraignantes pour la SOCIETE que celles en vigueur à cette date,
la SOCIETE pourrait demander l'application des textes les plus favorables.

En outre, le GOUVERNEMENT s ‘engage à appliquer à la SOCIRTE toutes facilités qui
seraient accordées dans le secteur à des entreprises semblables et qui seraient
plus favorables que celles prévues par la CONVENTION. :

Aux termes de la CONVENTION et dans le cadre de la réglementation des changes,
le GOUVERNEMENT garantit à DOM :

- le transfert annuel à l'étranger de leur part des bénéfices et autres revenus
et rémunérations provenant des activités minières proprement dites de la
SOCIRTE ;

:
- le transfert à l'étranger du produit de la cession de leur participation ou
de la part leur revenant en cas de liquidation 5

- la garantie du transfert est étendue au principal, intérêts et autres charges
Connexes justifiées à payer par DGM au titre du service d'emprunt contracté à
l'étranger en vue du financement de l'investissement .

Les actionnaires de la société DM garantissent les obligations de ia société
D@ telles que résultant de la présente CONVENTION, dans les conditions éconc-
miques normales, en conformité avec les règles du droit international et dans
les limites de la participation de DGM dans SMD.

La garantie donnée par lles actionnaires énumérés dans .le préambule de la
présente CONVENTION durera aussi longtemps qu'ils seront actionnaires de le
société DOM. .

!

En cas de cession des actions de la société DGM par les actionnaires émmérée

dans le préambuie de la CONVENTION, les nouveaux actionnaires se substituercnt
aux anciens actionnaires dans ladite garantie. :

BRTICLE XX - LIVRES KT COMPTES

La comptabilité de la SOCIETE sera tenue en francs guinéens.

Les PARTIES examineront dans un esprit d'équité les conséquences de fluctuations
monétaires éventuelles importantes.

La SOCIRTE aura le droit d'ouvrir et de faire fonctionner des comptes en francs
guinéens et / ou en devises étrangères dans une / où plusieurs Œ de
—
> k

Guinée. / f 1

ê

-15-

Sous réserve d'en informer la Banque Centrale, la SOCIRTE pourra conserver, en
fonction de ses besoins, des fonds en dehors de GUINRE.

&RTICLE XXI - LOT DR LA CONVENTION
La loi applicable à la CONVENTION est la Loi de la République de Guinée sous
réserve des dispositions ci-après :

‘ - au cas où la CONVENTION serait en conflit avec une loi, un règlement ou autre,

les PARTIES s’entendent afin que pour la durée et l'objet de la CONVENTION,
cette dernière ait priorité.

— la CONVENTION constituera donc le droit applicable entre les PARTIES, nonobs-
tant toutes les modifications du droit interne, public ou privé, qui pour-
raient intervenir en Guinée et ce, sans exception ni réserve.

- il s'en suit que la Loi Guinéenne n’interviendra pour l'interprétation
et l'exécution de la CONVENTION qu'à titre complémentaire et seulement si
celle-ci laissait une difficulté sans solution. .

La CONVENTION ne pourra être modifiée que d'accord parties.

ARTICLE XXII — FORCE MAJRURE

Aucune défaillance ou omission de la part de la SOCIRTE ou du GOUVERNEMENT à
remplir. ou exécuter l'une quelconque des clauses, conditions, droits ou
cbligatiors de la CONVENTION ne sera considérée comme une infraction à cette
CONVENTION et ne donnera de droit à l’une ou l'autre des PARTIÉS si cette
défaillance ou cette omission est due à un cas de force majeure. Si, en cas
de force majeure, l'exécution de l'une quelconque des clauses, conditions,
droits où obligations de la CONVENTION était différée, le durée du délai en
résultant. ainsi que la période de temps qui pourrait être nécessaire pour is
reprise des opérations seraient ejoutées à lz durée fixée par la CONVENTION.

Le GAUVERNEMENT n'excigèra pas de sa propre éction de droit ou de fait comm:
tenstitsant un cas de Æ.

- 16-

ARTICLE XXIV - DIFFRRENDS

Les PARTIES s’efforceront de régler à l'amiable toute contestation ou diffé-
rend résultant de l’application de la CONVENTION.

A défaut d'accord amiable dans un délai raisonnable, les PARTIES conviennent que
les contestations ou différends pouvant résulter de l’interprétation ou de l’ap-
plication de la CONVENTION et de ses annexes seront tranchées définitivement,
conformément aux dispositions de la CONVENTION pour le réglement des différends
relatifs aux Investissements entre Etats et Ressortissants d’autres Etats du

18 Mars 1965, ratifiée par la République de Guinée, par un collège arbitral
composé de trois (3) arbitres nommés par application de ladite CONVENTION. Le
lieu de l’arbitrage sera PARIS et la langue officielle le. Français dont l'usage
s”impose aux arbitres. La ou les sentence (8) arbitrale (s) pourra (ont) être
rendue (8) exécutoire (s) par toute juridiction compétente.

Pour l'application dés dispositions visées ci-dessus, la République de Guinée
renonce à se prévaloir de toute immunité de juridiction ou d'exécution.

ARTICLE _XXY - DISSOLUTION

En ces de dissolution où de liquidation de la SOCIRTE, l'actif net subaistant
après le paiement des dettes et autres passifs y compris les avances d’action-
näires, les impôts et taxes dûs à l’ETAT sera partagé entre les Actionnaires au
prorata de leurs participations respectives au Capital de la SOCIETE.

ARTICLE XXVI - DUREE

La durée de la CONVENTION est fixée à vingt cinq ans. Elle pourra être prolon-
gée per accord écrit des PARTIRS et ne sera en aucun cas inférieure à la durée
de validité des titres hiniers.

ARTICLR XXVII - NOTIFICATIONS

Les notifications, demandes et communications relatives à la CONVENTION devront
étre faites par écrit et seront réputées avoir été valablement délivrées s1
elles ont été remises personnellement ou envoyées par lettre recommandée avez
accusé de réception ou par télégramme ou par télécopie, à leur destinataire à
l'adresse indiquée ci-dessous ou à la dernière adresse notifiée par le
destinataire à l’envoyeur :

- Pour le Gouvernement de la République de GUINBE,
le Ccumendant Mohamed Lamine TRAORE, Membre du CHRN.
Ministre des Ressources Naturelles .et de l'Environnement CONAKRY, S
BP.: 295, Conakry, REPUBLIQUE DE GUINER E TA ñ
Télex n° : 22350 MINEGEO GE " fl ‘
e

- 17 -

— Pour Delta Gold Mining Ltd., c/o Kenor A/S,
Monsieur Trygve KROEPELIEN, Président de D@1
P.0. Box 1286 Vika, N-0111 OSLO 1, NORVEGE

ARTICLR XXVI1I - DELEGATION D-AUTORITE

Conforménent à la législation en vigueur, le Ministre des Ressources Naturelles
et de 1’Environnement aura tout pouvoir pour nettre ‘en oeuvre la présente
CONVENTION pour le compte du GOUVERNEMENT et pour prendre toutes mesures et
donner toutes autorisations qui pourraient être nécessaires ou souhaitables en
vertu de la présente CONVENTION ou à son sujet. Toute mesure ainsi prise ou
autorisation ainsi donnée liera le GOUVERNEMENT.

Toute personne demendant ou désirant l'application de ces mesures ou la déli-
vrance de ces autorisations devra, en conséquence, s‘adresser audit Ministère
des Ressources Naturelles et de l’Environnement. | .

Si le Ministère des Ressources Naturelles et de l'Environnement devait, pour une
raison quelconque, ne plus exercer les pouvoirs résultant de ces précédents
alinéas. ses pouvoirs seront conférés à l'Autorité ou à l’Administration qui
aura été désignée par le GOUVERNEMENT de la République de Guinée.

ARTICLE _XXIX - ENTRER EN VIGURUR
La Présente CONVENTION qui annule et remplace à tous égards le protocole du

21 Hars 1984 et son AVENANT N° 1 du 17 Février 1986 entrera en vigueur à la date
de sa promulgation.

ARTICLE _XOX - LANGUE OFFICIELLE
La langue officielle de la CONVENTION est le Français : toute autre version qui
pourreit être établie ne sera pas la version officielle.
| j. TA ?
f
2e

+

==

D ea en,

=

et

- 18-

EN FOI DE QUOI, LES PARTIES ,KENOR ET SEREM ont signé la présente CONVENTION par
l'intermédiaire de leurs représentants respectifs, dûment autorisés, le jour, le
mois et l’an indiqués ci-dessous.

Fait à

Ta de —

DEfFA GOLD MINING LTD. LE GOUVERNEMENT DE LA REPUBLIQUE
Trygve KRORPELIEN DE GUINRE

Président du Conseil Son Excellence Monsieur
d'Administration le Ministre des Ressources

P.0. Box 1286 VIKA Naturelles et de l”Environnement
N-0111 OSLO 1 Commandant Mohamed Lamine TRAORE
NORVEGE ° Membre du CHRN

Le a 10772

ADIEU ETRA TES dE Dem

Hunkedansveien 45 D
Représentée par Directeur
Général MH. Trygve KROEPELIEN

Représentée
H. Gérard L
TABLKAU _D'AMORTISSEMENT

- ‘Véhicules

- Frais de ler établissement
travaux antérieurs

Investissement dans la mine

- Investiséement dans les zones
de traitement

Immeubles

10 ans
